Citation Nr: 0301041	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  00-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. §§ 1151, 1310, or 
1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in October 1999, served on active 
duty from July 1942 to October 1945.  His awards and 
decorations included the Combat Infantryman Badge and 
Purple Heart Medal.  The appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in March 2000 and 
January 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran died in October 1999 as the result of 
multiple strokes due to atherosclerotic vascular disease.

2.  Multiple strokes were first clinically reported many 
years after service, and there is no competent evidence 
that they are in any way related thereto.

3.  Atherosclerotic vascular disease was first clinically 
reported many years after service, and there is no 
competent evidence that it is in any way related thereto.

4.  At the time of his death, the veteran was receiving 
schedular VA compensation benefits for the following 
service-connected disorders:  Degenerative arthritis of 
the cervical spine, evaluated as 30 percent disabling, 
effective July 7, 1992; degenerative arthritis of the 
right shoulder, evaluated as 20 percent disabling, 
effective July 7, 1992; degenerative arthritis of the left 
shoulder, evaluated as 20 percent disabling, effective 
July 7, 1992; degenerative arthritis of the right knee, 
evaluated as 20 percent disabling, effective July 7, 1992; 
degenerative arthritis of the left knee, evaluated as 20 
percent disabling, effective July 7, 1992; degenerative 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling, effective July 7, 1992; degenerative arthritis 
of the right hand, evaluated as 10 percent disabling, 
effective July 7, 1992; and degenerative arthritis of the 
left hand, evaluated as 10 percent disabling, effective 
July 7, 1992; the residuals of a gunshot wound of the 
right hip, Muscle Group VII, evaluated as 10 percent 
disabling, effective October 21, 1945; a gunshot wound 
scar of the right thigh, Muscle Group XII, evaluated as 10 
percent disabling, effective December 9, 1965; and the 
residuals of an inguinal hernia, evaluated as non-
compensable, effective, October July 7, 1992.

5.  At the time of the veteran's death, the combined 
schedular rating for his service-connected disabilities 
was 90%.

6.  Effective June 17, 1998, the veteran had a total 
rating (TR) due to unemployability caused by his service-
connected disabilities.

7.  The veteran's death did not result from VA treatment 
rendered during the period from October 19 through October 
25, 1999.  


CONCLUSION OF LAW 

The criteria for a grant of DIC have not been met.  
38 U.S.A. §§ 1151, 1310, 1318, 5102, 5103, 5103A (West 
1991); 38 C.F.R. §§ 3.159, 3.312; 3.358 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.A. §§ 5102, 
5103, 5103A.  

In this case, the RO informed the appellant on several 
occasions of the information and evidence necessary to 
substantiate her claims of entitlement to DIC benefits.  
Such information was sent to her and her representative in 
the Statement of the Case; the Supplemental Statements of 
the Case (SSOC's); and in a letter, dated in August 2001.  
The RO notified the appellant of what evidence and 
information the VA would obtain for her, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the appellant needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence received in support of the appellant's claim 
includes the veteran's service medical records; the 
marriage certificate; a report showing the veteran's VA 
hospitalization in August 1948; the reports of VA 
examinations, performed in May 1949, April 1950, September 
1965, December 1972, September 1991, October 1993; a note 
from a VA physician, dated in February 1950; a report 
showing inpatient treatment at Espanola Hospital from May 
to June 1991; VA outpatient records, reflecting treatment 
from September 1991 to August 1993 and from July to 
October 1999; outpatient records from the Health Centers 
of Northern New Mexico, showing treatment from August 1997 
to June 1998; statements from J. L. S., R.N., C.F.N.P., 
dated and received in June 1998 and in November 1999; a 
report showing that the veteran was hospitalized by the VA 
from October 19 to October 25, 1999; death certificates 
filed in November 1999 and February 2000; a clarification 
from a VA physician, dated in December 1999; a statement 
from R. W. F., III, M.D., dated and received in July 2000; 
the transcript of the appellant's hearing held at the RO 
in October 2000; an unsigned statement from R. W. F., III, 
M.D., received in November 2000; records from Espanola 
Clinic, showing outpatient treatment from March 1999 to 
February 2000; and a review and opinion from a VA 
physician, dated in December 2001.  In this regard, it 
should be noted that the appellant has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support any of his certified claims 
of service connection.  Indeed, in February 2002, the 
appellant reported that she had no further evidence to 
submit.  Therefore, the Board concludes that through 
various means of notification, the RO has informed the 
appellant of the information and evidence necessary to 
substantiate her claim; has provided the VA examinations 
necessary to determine, the cause of the veteran's death; 
and has afforded appellant the opportunity to have a 
hearing.  In so doing, the RO has met its duty to assist 
the appellant in the development of her claim.  
Accordingly, there is no need for further development of 
the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

During the veteran's June 1942 service entrance 
examination, his cardiovascular system demonstrated mild 
neurocirculatory asthenia.  

In August 1943, the veteran was hospitalized for pain and 
swelling in the right ankle.  Initially, those symptoms 
were thought to be associated with rheumatic fever.  
During the veteran's hospitalization, those symptoms 
subsided.  Due to his rapid recovery and a lack of 
confirmatory evidence of acute rheumatic fever, the 
veteran was discharged to duty.  The diagnosis was 
arthritis of the right ankle, acute, non-venereal, non-
suppurative, moderately severe, cause undetermined.

In September 1944, the veteran sustained a penetrating 
machine gun wound of the right hip.  X-rays revealed 
metallic fragments in the right side of the back at the 
level of the 4th lumbar vertebrae.  The wound was debrided 
and packed and secondary closure was accomplished 
approximately one week later.  Six to seven weeks after 
the initial injury, the wound was considered well-healed 
and characterized as slight.

During the veteran's October 1945 service separation 
examination, it was noted that he had rheumatic fever 
while in the United States in 1943.  His cardiovascular 
system was normal, and his blood pressure was 125/78.  A 
neurologic evaluation was also normal.  There were no 
sequelae from the penetrating wound of the right hip.  X-
rays showed evidence of hypertrophic arthritis over the 
left sacro-iliac joint

In August 1948, the veteran was hospitalized with a 4 year 
history of back pain, which he dated to the bullet wound 
in service.  An examination revealed a bullet wound of the 
right lumbar area.  X-rays revealed no bone or joint 
changes.  They did show shrapnel particles in the soft 
tissue above the right iliac crest.  Those particles were 
surgically removed, and the veteran's post-operative 
course was uneventful.  After approximately two weeks, the 
veteran was discharged as objectively cured.  The 
diagnoses were shrapnel fragments, right flank (gunshot 
wound, right hip, old) and arthritis, chronic, 
hypertrophic, left, sacroiliac joint, history of.

During a May 1949 VA orthopedic examination, the veteran 
reported that he felt considerably improved since his 
hospitalization in 1948 but that he still had occasional 
pain in his legs.  There was a healed scar over the 
entrance of a missile in the right lateral surface of the 
iliac region about two inches below the crest of the 
ilium.  It was about 11/2 by 1 inch in size.  Horizontally 
posterior 5 inches to that scar was the healed surgical 
scar from the operation the previous year.  The veteran 
complained of tenderness above and below the surgical 
scar.  Bending to the left and right produced a little 
pain in the area of the wound.  At 80 degrees, straight 
leg raising produced complaints of pain in the back of the 
thigh and knees.  While lying face down, raising the right 
lower extremity produced pulling in the region of the 
wound and surgical scar.  X-rays show osteoarthritic 
changes in both sacroiliac joints.  There were minute 
shell fragments above the right iliac crest posteriorly at 
the transverse process of L5.  The diagnosis was residuals 
of gunshot wound and surgery, right upper gluteal area, 
with retained foreign bodies and arthritic changes in the 
sacroiliac joints.

Records from the Health Care Centers of Northern New 
Mexico show that in May 1991, the veteran was admitted to 
the hospital with a one week history of a nodular 
prostate.   underwent a transurethral resection of the 
prostate due to benign prostatic hypertrophy and a nodular 
prostate.  The pathologist interpreted a biopsy as showing 
prostatic carcinoma, Gleason Grade II - III and 
hyperplasia of the prostate.  Following a review with the 
pathologist, the examiner concluded that the veteran had 
benign prostatic hypertrophy with adenocarcinoma, Gleason 
Grade V.  The examiner stated that the veteran would be 
followed and that if his PSA tests remained normal, he 
would be treated with DES.  He was told of the 
complications of DES, including fluid retention, 
cardiovascular aging, strokes, heart attacks, etc.  He was 
told that if he had any trouble, he was to notify the 
health care provider, and the medication would be stopped 
and another therapeutic agent started.

During VA outpatient treatment in April 1993, the veteran 
reported that he understood the possibility of blood clots 
and cardiac risks from the DES but stated that he was 
feeling well and would like to continue that medication.  
It was noted that he had been off it for 11/2 to 2 weeks.  
The assessment was Stage A prostate cancer, stable on DES.  
Noncompliance with DES was also noted.

Records from the Health Care Centers of Northern New 
Mexico show that in August 1997, the veteran went to the 
emergency room with a one month history of left leg 
swelling, which had progressed from the foot proximally.  
It was noted that two years earlier, a horse had stepped 
on his foot but that such injury was probably unrelated to 
the current problem.  Three to four months earlier, he had 
reportedly been prescribed medication for high blood 
pressure but hadn't taken it for fear of kidney problems.  
A neurologic examination was within normal limits.  The 
assessment was most likely proximal left leg deep venous 
thrombosis and hypertension, not treated.  It was noted 
that he needed admission for anticoagulation and control 
of his blood pressure.  During a follow-up in November 
1997, the assessment was lymphedema due to prostate cancer 
with excoriations and a concern for developing cellulitis.  
From November 1997 through June 1998, the veteran 
continued to be treated for lymphedema of the left leg due 
to prostate cancer and for hypertension.

In June 1998, J. L. S., R.N., C.F.N.P., of the Health 
Centers of Northern New Mexico, reported that the veteran 
had been followed in her office for approximately 2 years 
for osteoarthritis; a hypertrophic left sacroiliac joint; 
status post gunshot wound of the right hip during service.  
J. L. S. reported worsening osteoarthritis with difficulty 
and ambulation and range of motion.  Prostate cancer and 
extreme lymphedema of the left lower extremity and 
hypertension were also reported.  It was noted that the 
veteran was unable to work.  

VA outpatient records, dated in September and October 
1999, show that the veteran was treated for prostate 
cancer and that hospice care had been ordered.  The 
veteran's son noted that 10 years earlier, the veteran had 
refused treatment, denying that he had cancer.  The son 
believed that as a result, the veteran had not received 
the help he needed.  He expressed frustration with his 
father's choices and with the health care system for not 
sharing with him earlier.  In September 1999, left leg 
swelling was noted.  A lower extremity venous duplex scan 
showed that a right iliac vein stent was patent and that a 
left iliac vein covered stent appeared to be occluded.  In 
October 1999, CT's of the abdomen and pelvis revealed a 
left iliac vein stent in the expected region of the left 
common iliac vein but another view extended into the right 
common iliac vein.  The explanation of the disagreement 
between images was no apparent, and there was evidence of 
a left common iliac vein clot upstream.  The findings were 
also consistent with a high-grade obstruction of the right 
renal urinary outflow; extensive metastatic disease to the 
pelvis and proximal femurs; extensive retroperitoneal 
lymphadenopathy and an enlarging left pelvic mass; and 
diffuse body wall edema.

On October 19, 1999, the veteran was admitted to the 
hospital with a three day history of fevers, chills, 
orthostatic hypotension, increased drowsiness, and 
hemoptysis.  It was noted that bilateral iliac stents had 
been placed approximately five months earlier, secondary 
to lower leg edema caused by a mass in the pelvis.  On 
examination, the veteran had a 2/6 systolic murmur.  A 
pulmonary examination revealed fine bibasilar crackles.  
His abdomen was soft with right upper quadrant and 
epigastric tenderness and increased epigastric fullness.  
The left lower extremity demonstrated 4+ edema and chronic 
venous stasis changes and was tender to the touch.  The 
right lower extremity revealed 2+ edema and mycotic nails.  
The veteran had a poor range of motion of the lower 
extremities, and deep tendon reflexes could not be 
elicited.  Deep tendon reflexes were 1+ in the upper 
extremities.  A CT was consistent with metastatic disease 
of the prostate and a left sided clot was noted distal to 
the iliac stent.  A Doppler study confirmed that 
occlusion.  A positive urine culture was noted.  On 
October 21, 1999, a computer list showed that the veteran 
was taking Warfarin (Coumadin).  Discussions were held 
with the family, and the veteran's pain medications were 
adjusted.  It was felt that the veteran would best be 
served by returning home.  Arrangements were made for home 
hospice care, and the veteran expressed a wish to not be 
resuscitated or intubated.  At the time of his discharge 
from the hospital on October 25, 1999, Coumadin was not on 
his list of medications.  

On October [redacted], 1999, the veteran died.  The original death 
certificate, filed in November 1999, showed that he had 
died of respiratory failure due to pancreatic 
adenocarcinoma.

At the time of his death, the veteran was receiving 
schedular VA compensation benefits for the following 
service-connected disorders:  Degenerative arthritis of 
the cervical spine, evaluated as 30 percent disabling, 
effective July 7, 1992; degenerative arthritis of the 
right shoulder, evaluated as 20 percent disabling, 
effective July 7, 1992; degenerative arthritis of the left 
shoulder, evaluated as 20 percent disabling, effective 
July 7, 1992; degenerative arthritis of the right knee, 
evaluated as 20 percent disabling, effective July 7, 1992; 
degenerative arthritis of the left knee, evaluated as 20 
percent disabling, effective July 7, 1992; degenerative 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling, effective July 7, 1992; degenerative arthritis 
of the right hand, evaluated as 10 percent disabling, 
effective July 7, 1992; and degenerative arthritis of the 
left hand, evaluated as 10 percent disabling, effective 
July 7, 1992; the residuals of a gunshot wound of the 
right hip, Muscle Group VII, evaluated as 10 percent 
disabling, effective October 21, 1945; a gunshot wound 
scar of the right thigh, Muscle Group XII, evaluated as 10 
percent disabling, effective December 9, 1965; and the 
residuals of an inguinal hernia, evaluated as non-
compensable, effective, October July 7, 1992.  The 
combined schedular rating for the veteran's various 
service-connected disabilities was 90%.  The veteran also 
had a TR, effective June 17, 1998.

In November 1999, J. L. S. stated that the veteran had 
died indirectly from injuries received during his tenure 
in the armed services.

In December 1999, the VA physician, who had cared for the 
veteran in the hospital in October 1999, stated that the 
veteran's hospitalization had been notable for multiple 
presumed cerebrovascular accidents secondary to 
thromboembolization, with resultant decreased mental 
status.  

In February 2000, an amended death certificate was filed.  
It was signed by the same certifier and registrar who had 
signed the original death certificate.  The amended death 
certificate stated that the veteran had died of multiple 
strokes due to atherosclerotic vascular disease.

In July 2000, R. W. F., III, M.D., noted that the veteran 
had expired in October 1999 and that he had had multiple 
medical problems including metastatic prostate cancer.  
The family reported to Dr. F. that when the veteran was 
hospitalized by the VA in October 1999, he had been taken 
off Coumadin which had been prescribed for him the 
previous year to prevent clots.  Dr. F. noted that iliac 
stents had been placed on July 1, 1999, and that a clot 
had formed distal to one of the stents.  Additional 
admitting problems included a urinary tract infection, 
dehydration, and a cerebrovascular stroke and/or pulmonary 
embolus.  Dr. F. also noted the veteran's decreased mental 
status associated with the presumed cerebrovascular 
accident.  Dr. F. concluded that it was as likely as not 
that the veteran service-connected residuals of gunshot 
wounds with arthritis contributed to his death.

During a hearing at the RO in October 2000, the appellant 
and her son testified the veteran's service-connected 
arthritis due to his gunshot wounds had contributed to his 
death and that service connection for the cause of his 
death was, therefore, warranted.  They also contended that 
Coumadin had been prescribed for swelling in the veteran's 
left leg but that such medication had been stopped when 
the veteran was admitted to the VA hospital in October 
1999.  They concluded that the cessation of Coumadin led 
to blood clots which caused the veteran's death and that 
DIC benefits were also warranted under 38 U.S.C.A. § 1151.  
It was noted that all of the relevant medical records from 
the veteran's VA hospitalization in October 1999 and from 
the Health Centers of Northern New Mexico had been 
associated with the claims folder.  

In November 2000, an unsigned statement from R. W. F., 
III, M.D., stated that without an autopsy, it was very 
difficult to determine the cause of the veteran's death.  
It was noted that the veteran had been on Coumadin, a 
blood thinner, since early 1998 but that such medication 
had been discontinued at the outset of the veteran's last 
hospitalization.  It was reportedly Dr. F.'s understanding 
that the veteran would have had to have been weaned off 
Coumadin in order to avoid blood clots.  It was noted that 
weaning was not performed and that the veteran sustained 
multiple strokes.  The conclusion was that the cessation 
of Coumadin could possibly have contributed to the 
veteran's death.  Dr. F. noted that he was unable to sign 
the statement because he had not had any contact with the 
veteran since he had taken care of him a year earlier at 
the Espanola Hospital.

Records from the Espanola Clinic show that in March and 
August 1999, the veteran had been treated for cancer of 
the prostate with metastasis; lymphedema of the left leg; 
anticoagulation therapy, status post left iliac vein 
stent; hypertension; and degenerative joint disease.  It 
was noted that the veteran was taking Coumadin.  In 
February 2000, following a conversation with the veteran's 
son, M. B., M.D., the physician who signed the death 
certificate, stated the cause of death should have read 
multiple stroke, secondary to atherosclerotic vascular 
disease.

In December 2001, a VA physician reviewed the veteran's 
claims file and consolidated health record of the New 
Mexico VA Health Care System.  The reviewer was asked 
whether the discontinuance of Coumadin therapy during the 
veteran's last period of hospitalization in October 1999 
had contributed substantially or materially to the 
veteran's death.  Clinical notes showed that in July 1998, 
the veteran had an 18 month history of lymphedema of the 
left leg presumably related to metastatic prostate 
carcinoma and lymphadenopathy of the left pelvis.  One 
year later, bilateral iliac venous states were placed to 
bypass the obstruction caused by the pelvic metastasis.  
At that time, the veteran was placed on Coumadin.  Edema 
of the left leg continued, and the oncologist told the 
veteran and his son that he did not have anything to offer 
that could help the edema.  In terms of the prostate 
cancer, the oncologist noted the veteran's poor 
performance status and did not feel that chemotherapy 
would be helpful.  

On further review, it was noted that on October 19, 1999, 
the veteran had been admitted to the hospital for various 
symptoms, including high fever and chills, hypotension, 
and hemoptysis (coughing up blood).  The hemoptysis was 
considered to be related to a Coumadin overdose.  The 
hypotension, fever, and chills were considered to be 
secondary to urosepsis.  It was noted that there was a 
left-sided clot distal to the iliac stent and sclerotic 
regions throughout the bones suggestive of metastatic 
disease from the prostate cancer.  

The reviewer stated that the medical management in the 
hospital was appropriate and timely.  He noted that the 
veteran was treated for infection; that the 
anticoagulation was discontinued due to the bleeding, 
platelets, and prothrombin time; that PT INR monitoring 
was done (and remained high in the hospital); and that 
pain management and general supportive treatment were 
done.  The reviewer also noted that the veteran's 
treatment was discussed with the family and that the 
veteran expressed his wish for a do not resuscitate/do not 
intubate status.  At the veteran's and his family's 
decision, home hospice care was arranged.

The reviewed stated that on October 24, 1999, a mental 
status change was noted possibly from a metastatic cause 
or stroke but that due to an elevated INR, potential 
bleed, and electrolyte imbalance, anticoagulation therapy 
was deemed not to be an appropriate course of management.  
That fact was reportedly discussed with the veteran's son, 
it was decided that comfort care only should be 
administered.  The reviewer noted the original death 
certificate and subsequent change.  It was his opinion 
that the medical decision to discontinue Coumadin therapy 
during the last period of hospitalization in October 1999 
had not contributed substantially or materially to the 
veteran's death.

III.  Analysis

a.  Death Due to Service-Connected Disability

The appellant seeks entitlement to DIC.  She maintains 
that the veteran's service-connected numerous service-
connected disabilities were so severe that they 
contributed materially to the veteran's death.  In 
particular, she contends that the swelling his left leg 
was due to his service-connected residuals of a gunshot 
wound of the right hip.  She states that such swelling led 
to vascular insufficiency which contributed to his fatal 
strokes.  As such, she concludes that DIC benefits are 
warranted under 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The term "dependency and indemnity compensation" includes 
a monthly payment made by the VA to a surviving spouse 
because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 1991).

The death of a veteran will be considered to have been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there 
would be included service-connected disease or injuries of 
any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially 
affecting other vital body functions.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c).

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain disabilities, such as atherosclerotic vascular 
disease, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
a presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

A surviving spouse may also be eligible for DIC if the 
veteran who dies, not as the result of his own willful 
misconduct, was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability rated totally disabling if-
(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death; 
(2) the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date 
of such veteran's discharge or other 
release from active duty; or 
(3) the veteran was a former prisoner 
of war who died after September 30, 
1999, and the disability was 
continuously rated totally disabling 
for a period of not less than one year 
immediately preceding death. 

38 U.S.C.A. § 1318

In this case, the veteran died in October 1999 as the 
result of multiple strokes due to atherosclerotic vascular 
disease.  Although the possibility of rheumatic fever in 
service was reported on one occasion, that diagnosis was 
not confirmed.  Indeed, strokes and cardiovascular 
disease, diagnosed as hypertension and atherosclerotic 
vascular disease, were not clinically reported until many 
years after service; and there is no competent evidence 
that they are in any way related thereto.  Accordingly, 
service connection for the fatal strokes or 
atherosclerotic vascular disease is not warranted.

At the time of his death, the veteran was receiving 
schedular VA compensation benefits for multiple service-
connected disabilities including degenerative arthritis of 
the cervical spine, lumbar spine, both shoulders, both 
knees, and both hands.  Service connection was also in 
effect for the residuals of a gunshot wound of the right 
hip; a gunshot wound scar of the right thigh; and the 
residuals of an inguinal hernia.  Although the veteran had 
had a TR since July 1998, none of the service-connected 
disabilities was individually rated as 100 percent 
disabling.  Accordingly, the appellant could not meet the 
criteria for DIC under 38 U.S.C.A. § 1318.

A physician who had treated the veteran, concluded that it 
was at least as likely as not that the residuals of 
gunshot wounds with arthritis contributed to the veteran's 
death.  A certified nurse practitioner, who had also 
treated the veteran, concluded that the veteran's service-
connected disabilities indirectly contributed to his 
death.  Neither health care provider, however, provided 
any rationale for their conclusions; and, indeed, neither 
the service-connected arthritis, nor the residuals of 
gunshot wounds were listed on the death certificate as a 
cause of the veteran's death.  Moreover, the applicable 
regulations clearly state that it is not sufficient to 
show that a particular disability or disabilities casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  Although the 
veteran's degenerative arthritis was clearly productive of 
significant overall disability, it involved impairment of 
muscular or skeletal functions and did not materially 
affect other vital body functions.  Indeed, there is no 
competent evidence that the swelling in the veteran's left 
lower extremity was in any way related to any service-
connected disability, including degenerative arthritis or 
the residuals of gunshot wounds.  The only other evidence 
to the contrary comes from the appellant and her son; 
however, as lay persons, they are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or cause of 
death.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, their opinions, 
without more, cannot support a grant of service connection 
for the cause of the veteran's death.

b.  Death Resulting from VA Treatment

In the alternative, the appellant maintains that the 
veteran's death was due to the VA's decision to cease his 
Coumadin therapy during his last hospitalization in 
October 1999.  She contends that the cessation of Coumadin 
led to a series of cerebrovascular accidents which 
ultimately proved fatal and that DIC is, therefore, 
warranted under 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358. 

Where it is determined that additional disability or death 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, 
or examination, compensation will be payable for such 
additional disability or death.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(a). 

A qualifying additional disability or death is one which 
is not the result of the veteran's willful misconduct and-
-1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the VA, either 
by a VA employee or in a VA facility , and the proximate 
cause of the disability or death was-(A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.  The physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b).

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of 
an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, 
or examination, the following considerations will govern:  
1)  It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith; (2)  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, 
or examination; (3)  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" 
are those which are certain to result from, or were 
intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had 
not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

Although the appellant maintains, in effect, that the VA 
was negligent or otherwise at fault in the ceasing the 
veteran's Coumadin therapy and that such negligence led to 
a series of strokes which proved fatal, there is, again, 
no competent evidence to support that position.  First, 
the Board notes that at the time of his October 1999 
hospitalization, the veteran was a very sick man, and 
there was no competent evidence that the cessation of 
Coumadin therapy resulted in multiple strokes or otherwise 
caused additional disability.  In fact, when asked to sign 
a statement to that effect, one of the veteran's treating 
physicians declined to so.  Moreover, the VA physician, 
who reviewed the file specifically to evaluate the quality 
of care, noted that when the veteran was admitted to the 
hospital on October 19, 1999, he had been coughing up 
blood.  The reviewer concluded, therefore, that there had 
been good and sufficient reason to stop the 
anticoagulation therapy (i.e., the health care providers 
needed to stop the internal bleeding).  The reviewer 
further noted that the various treatment procedures had 
been discussed with the family and that they and the 
veteran had decided that the best course of treatment 
consisted of pain management and home hospice care.  Thus, 
it cannot be said that the cessation of Coumadin therapy 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the VA.  Again, the only evidence to the 
contrary comes from the appellant and her son.  While they 
are undoubtedly sincere in their beliefs, it must be 
emphasized that as lay persons, they are not qualified to 
render opinions which require medical expertise.  
Espiritu.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. §§ 1151, 1310, or 
1318, is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

